United States Court of Appeals
                                                                                         Fifth Circuit
                                                                                       F I L E D
                                                                                       October 8, 2003
                                                  In the
                         United States Court of Appeals                            Charles R. Fulbruge III
                                                                                           Clerk
                                       for the Fifth Circuit
                                            _______________

                                              m 03-40626
                                            Summary Calendar
                                            _______________


                                          KENNETH J. SMITH,

                                                                      Plaintiff-Appellant,

                                                 VERSUS

                                      LATTIMORE MATERIALS,

                                                                      Defendant-Appellee.


                                     _________________________

                             Appeals from the United States District Court
                                  for the Eastern District of Texas
                                           m 4:02-CV-27
                                   _________________________



Before SMITH, DEMOSS, and                              istrate judge to whom the matter was referred
  STEWART, Circuit Judges.                             by consent granted summary judgment for
                                                       Lattimore. Smith appeals pro se.
PER CURIAM:*
                                                          There is no basis for recovery under the
  Kenneth Smith, pro se, sued Lattimore                ADA. The magistrate judge explained why in
Materials for violation of the ADA. The mag-           a comprehensive and persuasive order dated
                                                       March 24, 2003, and entered on March 25,
                                                       2003.
   *
    Pursuant to 5TH CIR. R. 47.5, the court has de-
termined that this opinion should not be published        The judgment is AFFIRMED, essentially
and is not precedent except under the limited cir-     for the reasons given by the magistrate judge.
cumstances set forth in 5TH CIR. R. 47.5.4.